Citation Nr: 0836187	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in July 2002, which denied service connection for a low back 
disability, and in August 2003, which denied service 
connection for IBS and depression.

The issues of entitlement to service connection for IBS, a 
low back disability, and a neck disability (cervical 
lordosis) are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's psychiatric disability was incurred in or 
aggravated by her active service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2003 and July 2003, prior to the initial adjudication 
of the claim, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  She was 
told that she needed to provide the names of persons, agency, 
or company who had additional records to help decide her 
claim.  She was informed that VA would attempt to obtain 
review her claim and determine what additional information 
was needed to process her claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.

While the veteran was not given notice of what type of 
information and evidence she needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also 
be established for certain chronic diseases manifested to a 
compensable degree within a presumptive period following 
separation from service.  However, depression is not among 
the listed presumptive conditions.  While it is a mental 
disorder, it is not a psychosis.  The claimant has also been 
diagnosed with bipolar disorder, which is classified as a 
psychosis, and which has a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for depression.

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses of depression or any other 
psychiatric disability.

Private treatment records dated from July 1998 to August 1998 
reflect diagnoses of depression and adjustment disorder.

VA medical records dated in September 2001 reflect a 
diagnosis of dysthymia and a history of chronic depression.  
Records dated from August 2003 to March 2004 reflect a 
diagnosis of depression.  A May 2004 mental health record 
contains the veteran's report of a breakdown in 1999, but she 
denied any history of psychiatric hospitalization.  She was 
diagnosed with mixed bipolar disorder.  Records dated in 
November 2004 indicate a history of depression and bipolar 
disorder.  A February 2005 report indicates that the veteran 
recently underwent a hysterectomy after which she experienced 
a depressed mood.  In April 2005, she was treated for bipolar 
disorder and claimed that she was depressed and was dealing 
with a lot of stressors.

The veteran's post-service medical records are negative for 
any diagnosis of a psychiatric disability until many years 
after separation.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the 
competent medical evidence does show that the veteran now 
suffers from a psychiatric disability, currently diagnosed as 
bipolar disorder, the evidence does not show that the current 
psychiatric disability was incurred in or aggravated during 
service.  In addition, the service medical records are void 
of any findings, symptoms, complaints, or diagnoses 
attributable to a psychiatric disability.  Furthermore, there 
is no competent medical opinion that relates her psychiatric 
disability to active duty, or shows that any psychosis 
manifested to a compensable degree within one year following 
the veteran's separation from service.  In the absence of 
competent medical evidence linking any current psychiatric 
disability to service, service connection must be denied.

The Board has considered the veteran's assertions that she 
has a psychiatric disability which is related to her period 
of active service.  To the extent that the veteran ascribes 
her current depression to service, however, her opinion is 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§  3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, depression, like 
other psychiatric disabilities, is not subject to lay 
diagnosis or lay opinion regarding etiology.  The veteran 
does not have the medical expertise to diagnose herself with 
depression, nor does he have the medical expertise to provide 
an opinion regarding the etiology.  In sum, the issue does 
not involve a simple diagnosis.  The veteran is competent to 
report that she has been told of a diagnosis of depression, 
but she is not competent to provide a medical opinion 
regarding the etiology.  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  While the veteran 
purports that she has a psychiatric disability which is 
related to her service, her statements alone are not 
competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a 
result, the veteran's assertions do not constitute competent 
medical evidence that her current psychiatric disability 
began during, or is a result of, her service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current psychiatric disability, including 
depression, was incurred in or aggravated by service, or that 
any psychosis manifested to a compensable degree within one 
year following separation from service.  Therefore, service 
connection for depression must be denied because the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for depression is denied.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claims for service connection for IBS, a low 
back disability, and a neck disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

With respect to the veteran's claim for entitlement to 
service connection for IBS, the service medical records 
reflect a diagnosis of and treatment for IBS.  Post-service 
VA medical records note a history of IBS.

In March 2005, the veteran underwent a VA spine examination 
at which time she was diagnosed with IBS.  However, while the 
examiner opined that the veteran's IBS began during active 
service, the examiner also opined that she could not state 
whether the veteran's IBS began during service or was due to 
alcohol-induced GI symptoms.  Thus, while the veteran has 
already undergone VA examination, because it is unclear to 
the Board whether the veteran's IBS is related to her 
service, the Board finds that a remand for an examination and 
opinion is necessary in order to fairly address the merits of 
her claim.

With respect to the veteran's claim for service connection 
for a low back disability, the veteran's service medical 
records reflect numerous complaints of low back pain.  An 
October 1981 enlistment examination report reflects a normal 
clinical evaluation of the spine.  Records indicate that she 
was involved in a motor vehicle accident in 1983 at which 
time she complained of right hip pain.  An emergency 
treatment report dated in December 1988 indicates that the 
veteran was treated for complaints of back pain two days 
after a motor vehicle accident.  An x-ray examination of the 
lumbosacral spine revealed a possible compression fracture 
and narrow intervertebral disc space.  A second x-ray 
examination of the lumbar spine was negative for fractures 
and subluxation.  In June 1991, she reportedly fell 
approximately five feet from an aircraft onto her right side 
and noted some immediate pain.  An x-ray of the lumbar spine 
was normal and the assessment was lumbar spasms on the right 
side with sciatica.  A September 1992 report of medical 
history reflects a diagnosis of occasional back pain.

Post-service private medical records include a January 1996 
MRI of the veteran's lumbar spine which revealed degenerative 
disc disease.  A February 1996 report reflects diagnoses of 
severe lumbar strain, lumbar radiculopathy, and possible 
sciatica.  The report also indicates that she was involved in 
a motor vehicle accident in 1995.

VA medical records dated in August 2001 reflect the veteran's 
complaints of low back pain that dated back to her fall from 
an aircraft during service.

The veteran was afforded a VA spine examination in May 2002 
at which time she indicated that she injured her low back in 
the late 1980's when she fell from a helicopter blade.  Upon 
examination, she was diagnosed with lumbosacral spine pain.

VA medical records include a January 2003 report in which a 
VA physician opined that her severe back pain first began 
while on active duty following a fall from an aircraft.  The 
physician further opined that her chronic low back pain was 
more likely than not a result of her injury while on active 
duty.  In June 2003, the veteran was treated for back pain 
after falling from a hammock onto the ground.  An MRI 
revealed mild degenerative changes in the lumbar spine and 
small annular tears.  The assessment was acute back pain.  In 
June 2003, she re-injured her back after falling down several 
flights of stairs.  An MRI revealed a rupture at L5-S1.

The veteran was afforded a VA spine examination in March 2005 
at which time she was diagnosed with lumbago of unclear 
etiology.  The examiner opined that the objective findings 
did not seem consistent with the veteran's subjective 
complaints of back pain.  The March 2005 VA examiner did not 
address the January 2003 VA opinion that related the 
veteran's low back disability to a fall from an aircraft 
during service.  As the relationship between the veteran's 
current low back disability and her period of active service 
and post-service low back injuries remains unclear, the Board 
finds that a remand for an additional examination and opinion 
is necessary in order to fairly address the merits of this 
claim.

In addition, the veteran indicated that she received 
treatment for her back disability from 1992 to the present at 
the Wells Road Chiropractic Center.  While these records were 
requested by correspondence dated in February 2002, it does 
not appear that those records have been obtained and 
associated with the claims file.  Because these records are 
applicable to the veteran's claim for service connection for 
a low back disability, these records are relevant and another 
attempt to obtain them should be made.

Similarly, VA treatment records are outstanding.  A review of 
the VA treatment records reflect numerous gaps of time in 
between VA records dated from January 2001 to May 2005.  
Because these may include records that are pertinent to the 
veteran's claims, they are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Finally, in May 2003 the RO received a notice of disagreement 
from the veteran that expressed her disagreement as to a July 
2002 rating decision which denied entitlement to service 
connection for cervical lordosis.  However, it does not 
appear from a review of the claims folder that the veteran 
has been issued a statement of the case on that issue.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the veteran, obtain and 
associate with the claims file private 
medical records from the Wells Road 
Chiropractic Center.  All attempts to 
secure these records must be documented in 
the claims folder.  If the records are not 
obtained, inform the veteran.

2.  Obtain and associate with the claims 
file records from the North Florida/South 
Georgia and Biloxi, Mississippi VA Medical 
Centers dated from January 2001 to the 
present.  All attempts to secure those 
records must be documented in the claims 
folder, and the VA facilities must provide 
a negative response if records are not 
available.

3.  Schedule the veteran for a VA 
gastrointestinal examination to ascertain 
the nature and etiology of any 
gastrointestinal disorder.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the March 2005 VA opinion.  The 
rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinion:

    (a)  Diagnose any gastrointestinal 
disorder.

(b)  Is it as likely as not (50 percent 
probability or greater) that any 
current gastrointestinal disorder was 
incurred in or aggravated by the 
veteran's service, including a 
diagnosis of irritable bowel syndrome 
and treatment for related symptoms in 
service?

4.  Schedule an appropriate VA examination 
to ascertain the nature and etiology of 
any low back disability.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the January 2003 and March 2005 
VA opinions.  The rationale for all 
opinions must be provided.  In addition, 
the examiner should provide the following 
opinion:

    (a)  Diagnose any low back disability.

(b)  The examiner should review the 
reports of the back injuries not 
incurred during service and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or more) that any current low back 
disability was incurred in or 
aggravated during the veteran's 
service, including in-service treatment 
for a low back injury from a fall from 
an aircraft in June 1991, motor vehicle 
accidents in 1983 and 1988, and 
complaints of and treatment for low 
back pain during service?

5.  Issue a statement of the case 
regarding the issue of entitlement to 
service connection for a neck disability 
(cervical lordosis).  The appellant and 
her representative are hereby notified 
that a timely substantive appeal must be 
filed if appellate review by the Board is 
desired.

6.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


